DocuSign Envelope ID: 7430788F-E573-43FF-9CB2-1C9BCE78D1FC
                             Case 4:20-cv-05640-YGR Document 627 Filed 05/10/21 Page 1 of 3



                        1   YI (EVA) YANG (BAR NO. 306215)
                            NORTON ROSE FULBRIGHT US LLP
                        2   555 South Flower Street
                            Forty-First Floor
                        3   Los Angeles, California 90071
                            Telephone:     (213) 892-9200
                        4   Facsimile:     (213) 892-9494
                            eva.yang@nortonrosefulbright.com
                        5
                            Attorney For Non-Party
                        6   PAYPAL, INC.

                        7

                        8
                                                      IN THE UNITED STATES DISTRICT COURT
                        9
                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                       10
                                                                    OAKLAND DIVISION
                       11

                       12   EPIC GAMES, INC.,                                       Case No. 4:20-cv-05640-YGR-TSH

                       13                    Plaintiff, Counter-defendant,          DECLARATION OF BRIAN SIMS IN
                                                                                    SUPPORT OF EPIC GAMES, INC.’S
                       14            v.                                             ADMINISTRATIVE MOTION TO
                                                                                    SEAL
                       15   APPLE INC.,

                       16                    Defendant, Counterclaimant.

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
  DOCUMENT PREPARED
                            102312702.1                                       -1-                       4:20-cv-05640-YGR-TSH
   ON RECYCLED PAPER                 DECLARATION OF BRIAN SIMS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL
DocuSign Envelope ID: 7430788F-E573-43FF-9CB2-1C9BCE78D1FC
                              Case 4:20-cv-05640-YGR Document 627 Filed 05/10/21 Page 2 of 3



                        1                                        DECLARATION OF BRIAN SIMS

                        2            I, Brian Sims, declare as follows:

                        3            1.      I am the Senior Director and Associate General Counsel of PayPal, Inc. I am over

                        4   18 years of age and am competent to testify to the matters set forth herein. I am familiar with

                        5   PayPal’s policies and procedures regarding its protection and treatment of highly sensitive,

                        6   confidential, and proprietary business information. As such, I have personal knowledge of the

                        7   matters set forth herein, and, if called upon, would testify competently and truthfully to the matters

                        8   set forth herein.

                        9            2.      I make this declaration in partial support of Epic Games, Inc.’s Administrative

                       10   Motion to Seal Limited Portions of the Parties’ Trial Exhibits and Any References at Trial to the

                       11   Information Sought To Be Sealed (“Motion”), and specifically, with regard to Exhibit No. PX-

                       12   2451. As stated below and identified in the accompanying Proposed Order, PayPal only seeks to

                       13   seal and redact limited portions (“Redacted Information”) of Exhibit PX-2451 (“Response to RFP”)

                       14   to protect PayPal’s confidential and competitively sensitive and/or proprietary information.

                       15            3.      The Response to RFP is a business proposal to Epic concerning PayPal’s payment

                       16   processing services. It contains PayPal’s specific answers to questions posed by Epic, certain

                       17   support and escalation contacts, and a custom-made presentation deck outlining an overview of

                       18   PayPal’s services that are specially offered to Epic.

                       19            4.      The Redacted Information on page 15, 16, and 38 contains information regarding

                       20   PayPal’s “Gateway Uptime” used to measure the contractual commitments made to its merchant
                       21   partners as the minimum level of service. This information is competitively sensitive as it directly

                       22   reflects PayPal’s confidential business strategy and decisions regarding its service commitment.

                       23            5.      PayPal also seeks to redact the number of Latam users by region on page 3. PayPal

                       24   only seeks to redact the number of Latam users as such information is kept confidential and PayPal

                       25   does not disclose or release this information publicly. If such information were made public, it

                       26   would cause competitive harm to PayPal as it reflects recent metrics of PayPal’s growth and
                       27   business strategy in a specific region.

                       28            6.      PayPal further seeks to redact personal identifying information of certain PayPal
  DOCUMENT PREPARED          102312702.1                                       -2-                       4:20-cv-05640-YGR-TSH
   ON RECYCLED PAPER

                                      DECLARATION OF BRIAN SIMS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL
DocuSign Envelope ID: 7430788F-E573-43FF-9CB2-1C9BCE78D1FC
                              Case 4:20-cv-05640-YGR Document 627 Filed 05/10/21 Page 3 of 3



                        1   employees. The confidential identifying information of PayPal employees contain their phone

                        2   numbers and e-mail addresses, which are not publicly available to protect their privacy. PayPal is

                        3   not seeking to seal the names of these employees.

                        4            7.      PayPal expends significant efforts to keep the Redacted Information confidential.

                        5   The Redacted Information is not available to the public and, as evident by Epic’s pending Motion,

                        6   Epic understands and acknowledges that it is to keep the information confidential. If the Redacted

                        7   Information were to be made public, PayPal’s competitors and/or other parties would gain first-

                        8   hand knowledge to proprietary information, which would cause PayPal competitive harm.

                        9   Competitors can use this information to gain an unfair competitive advantage, or otherwise try to

                       10   put themselves in an advantageous position using PayPal’s proprietary information. Furthermore,

                       11   certain PayPal employees would be harmed by exposing their personal identifying information to

                       12   the public.

                       13            I declare under penalty of perjury under the laws of the United States of America that the

                       14   foregoing is true and correct.

                       15            Executed this 10th day of May, 2021, at Baltimore County, Maryland.

                       16

                       17

                       18                                                      __________________________________
                                                                               Brian Sims
                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
  DOCUMENT PREPARED          102312702.1                                       -3-                       4:20-cv-05640-YGR-TSH
   ON RECYCLED PAPER

                                      DECLARATION OF BRIAN SIMS IN SUPPORT OF EPIC GAMES, INC.’S ADMINISTRATIVE MOTION TO SEAL
